Citation Nr: 0313143	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  02-03 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine 
disability, currently rated 60 percent disabling.

2.  Entitlement to an increased rating for degenerative 
osteoarthritis of the left knee, currently rated 10 percent 
disabling. 


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from March 1966 to 
March 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in relevant part, denied an 
increased rating for a cervical spine disability and denied 
an increased rating for degenerative osteoarthritis of the 
left knee.  The veteran appealed these determinations to the 
Board.  

The Board notes that the November 1999 rating decision also 
denied a compensable rating for arthritis of the right knee 
and entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  The veteran included these two issues in his 
notice of disagreement, and they were included in the 
February 2002 statement of the case.  However, the veteran 
did not file a substantive appeal for these issues; hence, 
they are not currently before the Board and will not be 
addressed herein.  

The Board also notes that in a July 2002 rating decision, the 
RO again denied entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  The veteran has not filed a notice of 
disagreement pertaining to this rating decision.  Hence, this 
issue is not currently in appellate status and will not be 
addressed herein.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. 5107.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

This matter arises from an appeal filed by the veteran to a 
rating decision dated in October 2000.  However, the record 
shows that the RO has not referenced or discussed the VCAA in 
adjudicating the veteran's claims for increased ratings.  In 
particular, the RO must provide notice of the VCAA to the 
veteran and his representative, including the division of 
responsibilities between VA and the claimant in obtaining 
evidence pertaining to these claims.  See 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002).  

Additionally, during the pendency of this appeal, the rating 
criteria for evaluating intervertebral disc syndrome were 
amended.  67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002) 
(effective from September 23, 2002).  Where a regulation 
changes after the claim has been filed and before the 
administrative process has been concluded, the version most 
favorable to the veteran applies unless otherwise provided by 
the Secretary of Veterans Affairs.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  

Finally, the Board notes that in a March 2003 letter to the 
Board, the veteran related that he had been hospitalized in 
December 2002.  These records appear to be directly related 
to the veteran's claims for increased ratings.  Hence, an 
attempt should be made to obtain these records and include 
them with the veteran's file.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
cervical spine and left knee disabilities 
since June 2002.  After securing the 
necessary release, the RO should obtain 
these records.  In particular, the RO 
should obtain the veteran's 
hospitalization records from St. Luke's 
Medical Center from December 2002.  

3.  Upon completion of the above, the RO 
must readjudicate the issues on appeal 
and consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If either of the 
benefits sought is not granted, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran the 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


